                            Case 16-10838        Doc 47     Filed 04/25/19     Page 1 of 2
     SO ORDERED.

     SIGNED this 25th day of April, 2019.




C-13-15A(Order)
(Rev. 11/06)
                                 UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                     )
                                           )
RANDOLPH, WAYNE LEANDER        xxx-xx-5876 )
RANDOLPH, SANDRA LYNN          xxx-xx-2219 )
9687 CHERRY GROVE RD                       )                                No:    16-10838     C-13G
REIDSVILLE, NC 27320                       )
                                           )
                        Debtors            )

                                                        ORDER


       This matter coming before the Court upon the motion of Anita Jo Kinlaw Troxler, Trustee for the above-
referenced Debtors, for an Order to be entered scheduling the Notice of Post-Petition Mortgage Fees, Expenses and
Charges filed February 20, 2019 in reference to Claim 9 by Ditech Financial, LLC for post-petition insurance advances in
the amount of $201.30 for insurance coverage for the period January 1, 2019 through February 11, 2019 as a post-petition
insurance claim in the amount of $201.30 to be paid in full as funds are available; and there being no filed objection to
the Motion within the time period set forth in the Notice issued on March 19, 2019 by the Clerk of Court setting April 18,
2019 as the deadline for filing objections to the motion and the Court, after considering the motion, finds the motion
should be allowed; therefore, it is

        ORDERED, that the Notice of Post-Petition Mortgage Fees, Expenses and Charges filed February 20, 2019 in
reference to Claim 9 by Ditech Financial, LLC is scheduled as a post-petition insurance claim in the amount of $201.30
to be paid in full as funds are available.


                                              END OF DOCUMENT
                     Case 16-10838   Doc 47   Filed 04/25/19   Page 2 of 2




                                 PARTIES TO BE SERVED
                                      PAGE 1 OF 1
                                    16-10838 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

WAYNE LEANDER RANDOLPH
9687 CHERRY GROVE RD
REIDSVILLE, NC 27320

SANDRA LYNN RANDOLPH
9687 CHERRY GROVE RD
REIDSVILLE, NC 27320

SHERRI LYNN HAMLETT ESQ
P O DRAWER 59
BURLINGTON, NC 27216

ATTN: OFFICER (Not on Matrix)
U.S. BANK, N.A. AS TRUSTEE
C/O DITECH FINANCIAL LLC
PO BOX 6154
RAPID CITY, SD 57709−6154
